UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6283


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEANDREW LAMONT CARTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:08-cr-00527-HEH-1; 3:11-cv-00212-HEH)


Submitted:   May 21, 2015                  Decided:   May 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


DeAndrew Lamont Carter, Appellant Pro Se.       Angela Mastandrea-
Miller, Assistant United States Attorney,      Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     DeAndrew Lamont Carter seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.       We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than sixty days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

September 24, 2013.     The notice of appeal was filed on January

21, 2015. *     Because Carter failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.        We dispense with oral argument

because the facts and legal contentions are adequately presented



     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                  2
in the materials before this court and argument would not aid

the decisional process.



                                                    DISMISSED




                              3